UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
Vv. ‘CASE NO. 8:16-CR-258-T-17AEP

RIDA SAED.

 

ORDER

This cause is before the Court on:

Dkt. 168 Motion for Early Termination of Supervised Release

Dkt. 170 Response

Defendant Rida Saed moves for early termination of the 36-month
term of supervised release pursuant to 18 U.S.C. Sec. 3583(e). Defendant seeks early
termination to allow Defendant Saed to move to Jordan temporarily to spend time with

Defendant's elderly mother.

Defendant Saed argues that Defendant Saed has complied with all
the conditions of release without incident, and has no history of violence or drug/alcohol
abuse. Defendant Saed further asserts that Defendant pleaded guilty and accepted

responsibility for his actions.

The Government opposes Defendant Saed’s Motion. The Government
argues that Defendant Saed seeks early termination of supervised release without
providing any reason that justifies that relief. The Government further argues
that early termination of Defendant Saed’s supervision does nothing
to “reflect the seriousness of the [defendant's] crime, “promote respect for the
law,” or provide just punishment for the offense. The Government argues that

Defendant Saed has cited nothing exceptional to justify the relief Defendant seeks.

On May 21, 2017, Defendant Saed was sentenced to 12 months and one
day imprisonment, to followed by a 3-year term of supervised release. Defendant Saed
served Defendant's term of imprisonment and was released to supervised release on
May 3, 2018. A Satisfaction of Judgment reflects that the special assessment and
restitution have been paid, and the forfeiture money judgment has bene paid. (Dkts.
134, 145).

Defendant Rida Saed has completed more than one year of the term of
supervised release that the Court imposed. The Court notes that Defendant Saed is
supervised as low risk in the Post-Conviction Risk Assessment, and has complied

with all conditions to date.

Pursuant to 18 U.S.C. Sec. 3564(c), | have considered the factors
set forth on 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a) (4),
(a)(5), (a)(6), and (a)(7), and determine that the early termination of the
60-month term of probation is warranted, and is in the interest of justice.

Accordingly, it is

ORDERED that Defendant Rida Saed’s Motion for Early Termination
of Supervised Release (Dkt. 168) is granted.

DONE and ORDERED in Chambers in Tampa, Florida on this Z/ SK
day of November, 2019.

 

 

KR
4 Z ee Fo f-
. ee CS5= <a
Zeeman folder Ge LOE PY
eee <] ABETH A. KOUROHESIOE
C = — enior United States District Judge
Copies to:

All parties and counsel of record

US. Probation Office
